DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT


An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Belinda Lee (Reg. No 46,863) on 3/10/2021.


The application has been amended as follows:
Claim 1. (Currently amended) A GaN-based microwave power device with a large gate width, wherein the device comprises: 
an AIGaN/GaN heterojunction epitaxial layer; a first dielectric layer overlying the AlGaN/GaN heterojunction epitaxial layer; a strip-like source electrode; a drain electrode distributed in a shape of a fishbone, wherein the drain electrode comprises a first drain electrode located at a fish ridge of the fishbone and a plurality of second drain 
a plurality of annular gate electrodes, wherein the gate electrodes are disposed on two sides of the first drain electrode in a symmetrical manner, and the gate electrodes disposed on one side of the first drain electrode are arranged along an extending direction of the first drain electrode;
 a second dielectric layer; and an interconnect metal electrode pad, wherein the second dielectric layer separates the gate electrodes and a portion of the interconnect metal electrode pad which connects the source electrode, and the second dielectric layer separates the drain electrode and the portion of the interconnect metal electrode pad, wherein the first dielectric layer overlying the AlGaN/GaN heterojunction epitaxial layer is one of SiN, SiO2, SiON, Ga2O3, Al203, AlN, and HfO2, or is a multilayer structure which is combined by two or more of them, and the first dielectric2Customer No.: 31561 Docket No.: 90172-US-PA-PCTApplication No.: 16/467,993 layer has a thickness of 10 nm to 50 nm.

Claims 9-17 (Cancelled).

Allowable Subject Matter

Claims 1-2 and 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
as recited in claim 1.

MATSUSHITA (US 2010/0052014 A1) discloses a nitride based compound semiconductor layer placed on the substrate; an active area AA which is placed on the nitride based compound semiconductor layer, and is composed of the aluminum gallium nitride layer (Al.sub.xGa.sub.1-xN) (where 0.1<=x<=1) 14; an isolation region which performs isolation of the active area AA mutually; a trench region  formed by etching for a part of previous arrangement to the gate electrode; and a gate electrode, a source electrode, and a drain electrode which are placed on the active area AA surrounded by the isolation region (Fig [4], Para [0048]).

However, MATSUSHITA fails to disclose would not have rendered obvious the above-quoted features recited in claim 1.

Claims 2 and 4-8 are allowed as those inherit the allowable subject matter from clam 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898